Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 12/22/2020. 
Claims 1, 4-10, 13-16, 19-20 are allowed. 
Claims 2, 3, 11, 12, 17, 18 are cancelled. 
 
Allowable Subject Matter
Claims 1, 4-10, 13-16, 19-20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Ms. Ashley Essick on 1/5/2022. 

CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:

a fully-homomorphic encryption (FHE)-capable circuitry to:
establish a secure session with a trusted environment executing on a host device communicably coupled to the apparatus;
generate, as part of establishing the secure session, per-tenant FHE keys for each tenant utilizing the FHE-capable circuitry, the per-tenant FHE keys utilized to encrypt tenant data provided to the FHE-capable compute kernel;
process tenant data that is in an FHE-encrypted format encrypted with a per-tenant FHE key of the per-tenant FHE keys; 
store the tenant data that is in the FHE-encrypted format encrypted with the per-tenant FHE key of the per-tenant FHE keys; and
process the tenant data that is in the FHE-encrypted format comprising at least one of ciphertext or opaque data;
wherein the FHE-capable circuitry comprises at least one of an FHE-capable compute kernel comprising a partial configuration bitstream of a field-programmable gate array (FPGA) or an FHE-capable neural network.

2.	(Canceled) 

3.	(Canceled) 

4.	(Original)	The apparatus of claim 1, wherein the secure session is established using at least one of Diffie Hellman specification or a Security Protocol and Data Model (SPDM) specification. 

5.	(Original)	The apparatus of claim 1, wherein the trusted environment comprises a trusted execution environment (TEE) of the host device.

6.	(Original)	The apparatus of claim 1, wherein an orchestrator component that is communicably coupled to the FHE-capable circuitry facilitates establishing the secure session with the trusted environment on the host device.

7.	(Original)	The apparatus of claim 1, wherein the FHE-capable circuitry to process the tenant data and to process other tenant data encrypted with other per-tenant FHE keys in at least one of a time-sliced or temporal multi-tenant usage model.

8.	(Original)	The apparatus of claim 1, wherein the apparatus comprises a hardware accelerator device comprising at least one a graphic processing unit (GPU), a central processing unit (CPU), or a programmable integrated circuit (IC).

9.	(Original)	The apparatus of claim 8, wherein the programmable IC comprises at least one of a field programmable gate array (FPGA), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD). 

10.	(Currently amended)	A method comprising:
establishing, by a fully-homomorphic encryption (FHE)-capable circuitry of an accelerator device, a secure session with a trusted environment executing on a host device communicably coupled to the apparatus;
generating, by the FHE-capable circuitry as part of establishing the secure session, per-tenant FHE keys for each tenant utilizing the FHE-capable circuitry, the per-tenant FHE keys utilized to encrypt tenant data provided to the FHE-capable compute kernel;
processing, by the FHE-capable circuitry, tenant data that is in an FHE-encrypted format encrypted with a per-tenant FHE key of the per-tenant FHE keys; 
storing, by the FHE-capable circuitry, the tenant data that is in the FHE-encrypted format encrypted with the per-tenant FHE key of the per-tenant FHE keys; and
processing the tenant data that is in the FHE-encrypted format comprising at least one of ciphertext or opaque data;
wherein the FHE-capable circuitry comprises at least one of an FHE-capable compute kernel comprising a partial configuration bitstream of a field-programmable gate array (FPGA) or an FHE-capable neural network.

11.	(Canceled)

12.	(Canceled)

13.	(Original)	The method of claim 10, wherein an orchestrator component that is communicably coupled to the FHE-capable circuitry facilitates establishing the secure session with the trusted environment on the host device.

14.	(Original)	The method of claim 10, wherein the FHE-capable circuitry to process the tenant data and to process other tenant data encrypted with other per-tenant FHE keys in at least one of a time-sliced or temporal multi-tenant usage model.

15.	(Original)	The method of claim 10, wherein the apparatus comprises a hardware accelerator device comprising at least one a graphic processing unit (GPU), a central processing unit (CPU), or a programmable integrated circuit (IC), and wherein the programmable IC comprises at least one of a field programmable gate array (FPGA), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD). 

16.	(Currently amended)	A non-transitory machine readable storage medium comprising instructions that, when executed, cause at least one processor to at least:
establish, by a fully-homomorphic encryption (FHE)-capable circuitry of an accelerator device comprising the at least one processor, a secure session with a trusted environment executing on a host device communicably coupled to the apparatus;
generate, by the FHE-capable circuitry as part of establishing the secure session, per-tenant FHE keys for each tenant utilizing the FHE-capable circuitry, the per-tenant FHE keys utilized to encrypt tenant data provided to the FHE-capable compute kernel;
process, by the FHE-capable circuitry, tenant data that is in an FHE-encrypted format encrypted with a per-tenant FHE key of the per-tenant FHE keys; 
; and
process the tenant data that is in the FHE-encrypted format comprising at least one of ciphertext or opaque data;
wherein the FHE-capable circuitry comprises at least one of an FHE-capable compute kernel comprising a partial configuration bitstream of a field-programmable gate array (FPGA) or an FHE-capable neural network.

17.	(Canceled)

18.	(Canceled)

19.	(Original)	The non-transitory machine readable storage medium of claim 16, wherein an orchestrator component that is communicably coupled to the FHE-capable circuitry facilitates establishing the secure session with the trusted environment on the host device.

20.	(Original)	The non-transitory machine readable storage medium of claim 16, wherein the FHE-capable circuitry to process the tenant data and to process other tenant data encrypted with other per-tenant FHE keys in at least one of a time-sliced or temporal multi-tenant usage model.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Williams et al US Patent 11,196,541 discloses secure machine learning with homomorphic encryption, encryption key and machine learning model which includes neural network and decision trees. 

Musuvathi et al US Patent 11,177,935 discloses homorphic evaluation of tensor programs with encrypted data to peform FHE fully homomorphic encryption operation, and monitor the data flow through tensor circuit to efficiently perform homomorphic encryption operations on encryption data. 

Carr et al US Patent 10,817,262 discloses Montgomery modular multiplications with number of cycles using lookup table and multiplexer and shift modules to enhance security of data flow. 

Williams et al US Patent 10,644,876 discloses secure analytics over data source with homomorphic encryption scheme and private key method with analytical vector to analyze the decryption result to detect unauthorized data source. 

Malassenet et al US Patent 10,289,816 discloses obfuscating algorithm with ciphertext input data and obfuscated program with key to conceal orginial program instructions and output data for decryption to provide plaintext output data. 




Lang et al US Publication 2019/0258953 discloses automation for environment based on determination model, execution of action, result of action with rules / configurations, collection of ingest information and correlation of distributed information with labeled training data. 

Medalion et al US Publication 2021/0306136 discloses validating credentials with encrypted validity indicator for the first encrypted credential based on the validity information with external application’s implementing homomorphic encryption. 

Gomez et al US Publication 2020/0036510 discloses receiving input for NN model (neural network) and encrypted input data with FHE fully homomorphic encryption public key associated with encrypted NN model to generated enhanced security with additional security layer. 

                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 1/5/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 10 and 16 as follows :
Claims ‘ .. establishing, by a fully-homomorphic encryption (FHE)-capable circuitry of an accelerator device, a secure session with a trusted environment executing on a host device communicably coupled to the apparatus;
generating, by the FHE-capable circuitry as part of establishing the secure session, per-tenant FHE keys for each tenant utilizing the FHE-capable circuitry, the per-tenant FHE keys utilized to encrypt tenant data provided to the FHE-capable compute kernel;
processing, by the FHE-capable circuitry, tenant data that is in an FHE-encrypted format encrypted with a per-tenant FHE key of the per-tenant FHE keys; 
storing, by the FHE-capable circuitry, the tenant data that is in the FHE-encrypted format encrypted with the per-tenant FHE key of the per-tenant FHE keys; and
processing the tenant data that is in the FHE-encrypted format comprising at least one of ciphertext or opaque data;
wherein the FHE-capable circuitry comprises at least one of an FHE-capable compute kernel comprising a partial configuration bitstream of a field-programmable gate array (FPGA) or an FHE-capable neural network.’ with additional detailed steps in claim(s) as described in independent claim(s) on 1/5/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.

Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431